—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 15, 1992, which, upon reargument, denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is a question of fact as to whether the injured plaintiff suffered a "serious injury” within the meaning of Insurance Law § 5102 (d). Thus, the court correctly denied the defendants’ motion for summary judgment (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230; Petrone v Thornton, 166 AD2d 513). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.